Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-20-00151-CV

                                    John PORTERFIELD,
                                          Appellant

                                               v.

                  DEUTSCHE BANK NATIONAL TRUST COMPANY,
                                  Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 18-366
                         Honorable Kirsten Cohoon, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, we DENY both parties’ requests for
panel rehearing. We WITHDRAW our July 14, 2021 opinion and judgment in this case. We
REVERSE the trial court’s November 21, 2019 Order and Final Judgment as to appellee Deutsche
Bank National Trust Company’s trespass to try title and quiet title claims and appellant John
Porterfield’s claim for improvements. We REMAND those issues for further proceedings
consistent with this opinion.

       We AFFIRM the portion of the trial court’s November 21, 2019 Order and Final Judgment
denying appellant John Porterfield’s motion for summary judgment. We further AFFIRM the
portion of the trial court’s judgment that grants summary judgment for appellee Deutsche Bank
National Trust Company as to appellant John Porterfield’s abuse of judicial process, abuse of
process, false imprisonment, civil conspiracy, and tortious interference counterclaims.

       We ORDER the costs of this appeal to be paid by the party that incurred them.

       SIGNED October 27, 2021.


                                                _____________________________
                                                Beth Watkins, Justice